DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 57-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29, 32-34, 36-39 & 41-43 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by CHASE et al. (U.S. Publication Number 2015/006500).

Referring to claim 32, CHASE et al. discloses wherein the first plane and the second plane are parallel, perpendicular, or angular to each other (Roof and Side of house: Figs. 1-8).
Referring to claim 33, CHASE et al. discloses wherein the activity unit further comprises a first receptacle and a second receptacles on the first location of outer face and the second location of the outer face, respectively, the first receptacle and the second receptacle configured to accommodate the first activity module and the second activity module, respectively (Fig. 2).
Referring to claim 34, CHASE et al. discloses wherein at least one of the first activity module and the second activity module is replaced by a third activity module with a third physical object movable by an extremity of the user along a third predefined path, the third activity being configured to be accommodated onto one of the first receptacle and the second receptacle (paragraph 0024 & Figs. 1-8)
Referring to claim 36, CHASE et al. discloses wherein the first direction of movement and the second direction of movement are asymmetrical (paragraph 0024 & Figs. 1-8).
Referring to claim 37, CHASE et al. discloses wherein the first direction of movement and the second direction of movement are symmetrical (paragraph 0024 and Figs. 1-8).
Referring to claim 38, CHASE et al. discloses wherein the first direction of movement follows one of a straight, curved, or irregular path (Activity on roof: Fig.1).
Referring to claim 39, CHASE et al. discloses wherein the first task comprises repetitive, sequential, or alternating movements (paragraph 0024).
Referring to claim 41, CHASE et al. discloses wherein the activity unity unit is at least one of a handheld unit, a stationary unit, and a rideable unit (paragraph 0024 & Figs. 1-8).

Referring to claim 42, CHASE et al. discloses wherein the activity unit is one of a spherical, cylindrical, cubic, cuboid, prism, or complex shape (Paragraph 0024).
Referring to claim 43, CHASE et al. discloses wherein the first extremity is one of a hand, a foot, or a finger (paragraph 0058). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715